NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-3109


                            ANGELINA R. PANGILINAN,

                                                            Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.

      Angelina R. Pangilinan, of Olongapo City, Philippines, pro se.

       Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Franklin E. White, Jr., Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2007-3109

                             ANGELINA R. PANGILINAN,

                                                      Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                      Respondent.

                           __________________________

                              DECIDED: August 8, 2007
                           __________________________


Before RADER, SCHALL, and LINN, Circuit Judges.

PER CURIAM.

      Angelina R. Pangilinan (“Pangilinan”) appeals from a final decision of the Merit

Systems Protection Board (“Board”).     Pangilinan v. OPM, No. SF-0831-06-0659-I-1

(M.S.P.B. Dec. 13, 2006). The Board denied her petition for review of an initial decision

that dismissed Pangilinan’s claim for benefits under the Civil Service Retirement System

(“CSRS”) as barred by res judicata.      Pangilinan v. OPM, No. SF-0831-06-0659-I-1

(M.S.P.B. Dec. 13, 2006) (“Initial Decision”). Because the Board’s decision is supported

by substantial evidence and in accordance with law, we affirm. See 5 U.S.C. § 7703(c).

      In 2001, the Board sustained a final decision of the Office of Personnel

Management (“OPM”) that denied Pangilinan’s application for CSRS deferred retirement

benefits, concluding that she was excluded from coverage under the Civil Service
Retirement Act. Pangilinan v. OPM, No. SE-0831-01-0119-I-1 (M.S.P.B. Oct. 11, 2001)

(denying the petition for review of Pangilinan v. OPM, No. SE-0831-01-0119-I-1

(M.S.P.B. Apr. 4, 2001)). Pangilinan appealed, and we affirmed. Pangilinan v. OPM,

No. 02-3147, 53 Fed. Appx. 925 (Fed. Cir. Dec. 17, 2002).

       Although Pangilinan’s present appeal involves a claim for CSRS disability

retirement benefits, “[c]laim preclusion prevents parties from litigating issues that could

have been raised in a prior action.” Carson v. Dep’t of Energy, 398 F.3d 1369, 1375

(Fed. Cir. 2005). “This form of res judicata applies if (1) the prior decision was rendered

by a forum with competent jurisdiction; (2) the prior decision was a final decision on the

merits; and (3) the same cause of action and the same parties or their privies were

involved in both cases.” Id. The Board found that all three criteria were satisfied. Initial

Decision, slip op. at 4–5. Pangilinan argues that her present claim could not have been

brought in the earlier action because 5 U.S.C. § 8337(b) requires claims for disability

annuities to be filed within one year of separation from service. Such an argument fails

to address how § 8337(b) operated to preclude Pangilinan from bringing a CSRS

disability annuity claim in the previous action but allows for that same claim to be

brought in the present action. To the extent Pangilinan argues that the § 8337(b) time

limitation should be waived in this case, the same waiver arguments could have been

raised in the previous action. None of Pangilinan’s remaining arguments provide a

proper basis for concluding that the doctrine of res judicata does not apply in this case.

Accordingly, because Pangilinan fails to identify reversible error, we affirm.

                                          COSTS

       No costs.




2007-3109                                2